ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
 Response to Amendment
The amendments made to claims 1 and 28 and the cancellation of claims 26 and 27 in the response filed 12/3/21 is acknowledged.
Claims 1, 3, 5-7, 10-15, 22-25, and 28 now pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Robillard on 12/8/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A multi-segment supportive belt assembly for reducing displacement of one or more orthotic devices on
a first group of segments, including: 
a first linking segment configured to be positioned at the user's waist level for transferring part of a load generated by the one or more orthotic devices to the user's pelvic bone; 
a second linking segment configured to be positioned at the user's gluteal level for transferring part of the load generated by the one or more orthotic devices to the user's gluteal muscles, the second linking segment having a first and second opposed extremities provided with respective pivots and configured to terminate on each side of the user's hip joints; 
a pair of third linking segments configured to be positioned at and encircle a respective user's thigh proximal end at a buttocks and hamstring muscles junction for transferring part of the load generated by the one or more orthotic devices to the user's thighs proximal ends, each of the pair of third linking segments having a pivot and being formed by a restraining strap with cushions implemented thereon; 
a second group of segments, including, for each lower extremity: 
a pair of first flexible lateral segments connecting the first linking segment and the second linking segment, each of the first lateral segments being configured to  extend between the waist and respective hip  of the user; 
a pair of second rigid lateral segments connecting the second linking segment and the third linking segments directly via the respective pivots of the second linking segment and the third linking segments, each of the second lateral segments being configured to  extend between the respective hip  and the  respective thigh proximal end of the user, and being adapted to be connected to the one or more orthotic devices; wherein each of the pair of second rigid lateral segments are formed by a singular rigid strip.
	Claim 10 (Currently Amended by Examiner): A multi-segment supportive belt assembly in accordance with claim 1, wherein the pivots connecting the second lateral segments to the second linking segment are located on the respective extremities of the second linking segment at a distance from each other such that when the multi-segment supportive belt assembly is worn by the user the pivots connecting the second lateral segments to the second linking segment are each positioned above the user's hip joint in  a vertical plane and behind the user's hip joint in  a horizontal plane.
Claim 11 (Currently Amended by Examiner): A multi-segment supportive belt assembly in accordance with claim 1, wherein the pivots connecting the second lateral segment to the third linking segments are located on the third linking segments such that when the multi-segment supportive belt assembly is worn by the user the pivots connecting the second lateral segment to the third linking segments are each positioned at the user's hip joint in  a vertical plane and behind the user's hip joint in  a horizontal plane.
Claim 12 (Currently Amended by Examiner): A multi-segment supportive belt assembly in accordance with claim 1, wherein the pivots connecting the second lateral segment to the third linking segments are located on the third linking segments such that when the multi-segment supportive belt assembly is worn by the user the pivots connecting the second lateral segment to the third linking segments are each positioned at the user's hip joint in  a vertical plane and in front of the user's hip joint in  a horizontal plane.
Claim 14 (Currently Amended by Examiner): A multi-segment supportive belt assembly in accordance with claim 13, wherein each of the ball joint mechanisms is composed of a housing attached to the second linking segment, a capsule rotatably connected to the  respective second lateral segment and protruding from the capsule through an elongated groove.
Claim 23 (Currently Amended by Examiner): A multi-segment supportive belt assembly in accordance with claim 22, wherein the second linking segment is made of a weaving configured to resist torsion efforts, the flexibility of the second linking segment allowing it to conform to a body shape of the user's  lower back.
Claim 25 (Currently Cancelled by Examiner)
Reasons for Allowance
Claims 1, 3, 5-7, 10-15, 22-24, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a multi-segment supportive belt assembly for reducing displacement of one or more orthotic devices on lower extremities of a user, comprising: a first group of segments, including: a first linking segment configured to be positioned at the user's waist level; a second linking segment configured to be positioned at the user's gluteal level, the second linking segment having a first and second opposed extremities provided with respective pivots and configured to terminate on each side of the user's hip joints; 
a pair of third linking segments configured to be positioned at and encircle a respective user's thigh proximal end at a buttocks and hamstring muscles junction, each of the pair of third linking segments having a pivot and being formed by a restraining strap with cushions implemented thereon; a second group of segments, including, for each lower extremity: a pair of first flexible lateral segments connecting the first linking segment and the second linking segment; a pair of second rigid lateral segments connecting the second linking segment and the third linking segments directly via the respective pivots of the second linking segment and the third linking segments, and being adapted to be connected to the one or more orthotic devices; wherein 
Fernandez et al. US 4,557,257 and Crawford et al. US 6,039,707 are the closest prior art references of record. 
Fernandez discloses a supportive belt assembly (fig. 1, entire device) comprising a first linking segment 20, a second linking segment 22, and third linking segments 34/26/54 (fig. 1 and col. 2, lines 34-50), as well as first lateral segments 24 and second lateral segments 42/50 (fig. 4 and col. 2, lines 37-41 and 56-68). The second lateral segments 42/50 connect the second linking segment 22 and the third linking segments 34/26/54 via upper 44/46 and lower 52 pivots (fig. 4). (Please see most recent Final Rejection mailed 6/3/21 for detailed analysis of Fernandez). However, Fernandez fails to disclose or teach each of the pair of second rigid lateral segments being formed by a singular rigid strip, because Fernandez’s second rigid lateral segments are formed by a piston assembly 42/50. Furthermore, one of ordinary skill in the art would not have modified the piston assembly to be a singular rigid strip, since this would destroy Fernandez’s device and prevent it from advancing the user’s legs for walking, as described in col. 4, lines 16-44. 
Crawford discloses a supportive belt assembly 5 (fig. 1) comprising a first linking segment 12, a second linking segment 14, and a third linking segment 24, as well as a first lateral segment 16 and a second lateral segment 22 (fig. 1). (Please see most recent Final Rejection mailed 6/3/21 for detailed analysis of Crawford). However, Crawford fails to disclose or teach a pair of second rigid lateral segments connecting the second linking segment and the third linking segments directly via the respective pivots of the second linking segment and the third linking segments, because Crawford’s second lateral segment 22 is not directly connected to the second linking segment 14 via a pivot. While pivot 30 is intermediate the lateral segment 22 and the second linking segment 14, it does not directly connect the two due to intervening first lateral segment 16. Furthermore, one of ordinary skill in the art would not have modified the 
Furthermore, no other reference to date has been found in the prior art that would be able to properly modify either Fernandez or Crawford to address their deficiencies. Dependent claims 3, 5-7, 10-15, 22-24, and 28 are allowed by virtue of their dependence on independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hama et al. US 2012/0095379 A1
Schwenn et al. US 6,589,195 B1
Lerman US 6,540,703 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786